DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
Line 4, “connect” should be changed to --connected--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recited “an end of the short-rib strut is hinged with a middle portion of the first strut” in lines 4-5.  It is unclear exactly which short-rib strut is being referred to in this instance since a “number of short-rib struts” were previously recited (lines 3-4).  Clarification is required.
Allowable Subject Matter
Claims 1-9 are allowed.
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Bian et al. (CN-106639628 A) teaches a folding canopy with a layered roof comprising: canopy leg tubes (1), a beam assembly (9) connected between the canopy leg tubes (as seen in the figures), and a roof assembly for supporting a tarpaulin (5, 51, 52), wherein the roof assembly comprises a first roof unit in a middle portion of the roof assembly and a second roof unit surrounding the first roof unit, wherein the first roof unit comprises a first tarpaulin (51), a tarpaulin stay (4) for supporting the first tarpaulin, a middle portion of the tarpaulin stay is hinged with a first strut (2; as seen in FIG. 2, 4 is hinged to 2 at a middle portion of 4), one end of the tarpaulin is a free end (end comprising 41/42); when the folding canopy is fully unfolded, the free end of the tarpaulin stay is inclined outward and upward (as seen in FIGS. 1, 3 and 6), and the free end of the tarpaulin stay supports the first tarpaulin (FIGS. 2 and 4).  Bian et al. lacks a linkage rod, wherein one end of the linkage rod is hinged to the tarpaulin stay and the other end is hinged to a second strut (3). It would not have been obvious to include a linkage rod given the structure of the canopy frame of Bian et al., since the tarpaulin stays are controlled by the lower hub 62 and thus there is no need for another part/linkage rod, as this would overcomplicate the invention.
Cui (CN-2856284 Y) teaches a folding canopy with a layered roof (FIG. 2) comprising: canopy leg tubes (B1), a beam assembly (B2) connected between the canopy leg tubes (as seen in the figures), and a roof assembly for supporting a tarpaulin (A, A1, A2), wherein the roof assembly comprises a first roof unit in a middle portion of the roof assembly and a second roof unit surrounding the first roof unit, wherein the first roof unit comprises a first tarpaulin (A1), a tarpaulin stay (21) for supporting the first tarpaulin, and a linkage rod (extend from peak of roof to outer scissor assembly of the roof and member 21 is hinged in a middle portion of the linkage rod) for linkage of the tarpaulin stay, a middle portion of the tarpaulin stay is hinged with a first strut (lower member of roof scissor assembly that is attached between 21 and B4, as seen in FIG. 2), one end of the tarpaulin stay is hinged with the linkage rod (in the middle portion of the linkage rod as seen in FIG. 2) and the other end of the tarpaulin stay is a free end (attached to outer corners of A2), and an end of the linkage rod is hinged with a second strut (upper member of roof scissor assembly that is attached between the linkage rod and B3, as seen in FIG. 2); when the folding canopy is fully unfolded, the free end of the tarpaulin stay is inclined outward and upward (as seen in FIG. 2), and the free end of the tarpaulin stay supports the first tarpaulin (FIG. 2).  While Cui teaches the linkage rod to have one end attached to the second strut, Cui lacks the other end of the linkage rod to be hinged to the tarpaulin stay and instead teaches the other end of the linkage rod to be hinged to the hub located at the peak of the roof.  It would not have been obvious to have the other end of the linkage rod hinge to an end of the tarpaulin stay at this would cause the canopy frame to not function properly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636